Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 10/30/2020 have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Cameron P. Thornton (Reg. No.78185), Attorney of Record, on 06/16/2021.

The application has been amended as follows:

1.	(Currently Amended)	A computational method of establishing tolerance limits for a population of a controlled process with multiple figures of merit, comprising:
	defining the figures of merit; 
	establishing acceptance criteria for the figures of merit, wherein the acceptance criteria is a safety limit or a performance requirement for the controlled process; 

	establishing a required confidence level, β, for the tolerance limits; 
	confirming that the required fraction of the population, γ, satisfies the acceptance criteria prior to operation of the controlled process, comprising: 
		defining a number of observations, N, to comprise a sample of the population; 
		calculating a number of steps, K, in a sequential embedding sequence;
		processing the sample according to the sequential embedding sequence such that the required fraction of the population, γ, is bounded by the tolerance limits with the required confidence level, β:

            
                β
                =
                1
                -
                I
                
                    
                        γ
                        ,
                         
                        N
                        -
                        K
                        +
                        1
                        ,
                        K
                    
                
                =
                
                    
                        ∑
                        
                            j
                            =
                            0
                        
                        
                            N
                            -
                            K
                        
                    
                    
                        
                            
                                
                                    
                                        N
                                    
                                    
                                        j
                                    
                                
                            
                        
                        
                            
                                y
                            
                            
                                j
                            
                        
                        
                            
                                (
                                1
                                -
                                γ
                                )
                            
                            
                                N
                                -
                                j
                            
                        
                    
                
            
        
where

            
                K
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            p
                        
                    
                    
                        
                            
                                k
                            
                            
                                i
                            
                        
                    
                
            
        
	wherein, β is confidence level, γ is fraction of the population bounded by the tolerance limits, N is the number of observations in the sample, ki represents the total number of steps in the sequential embedding sequence allocated to each dimension, p represents the total number of dimensions, and K represents the total steps taken in the sequential embedding sequence; 
		selecting the figures of merit for which upper and/or lower tolerance limits are defined for each step in the sequential embedding sequence; 
		randomly drawing N observations from the population to comprise the sample; 
		establishing upper and/or lower tolerance limits for each of the figures of merit; 

				ranking the observations in the sample according to their values for the figure of merit; 
				defining upper and/or lower tolerance limits for the figure of merit as the value of the figure of merit for a highest and/or lowest, respectively, ranked observation in the sample; and 
				reducing the sample for subsequent steps of the sequential embedding sequence by discarding the most extreme observation that is used to define the tolerance limits in the current step; 
			(b) repeating the actions of (a) in an iterative step-wise order for the K steps in the sequential embedding sequence to define a final set of upper and/or lower tolerance limits for the multiple figures of merit defined for the population, wherein asymmetry of the multiple figures of merit is controlled by the frequency and positioning of each figure of merit in the iterative sequence steps; 
	confirming if the final tolerance limits satisfy the acceptance criteria; and
setting the tolerance limits of the operation of the controlled process according to the final tolerance limits that met the acceptance criteria.

2.	(Previously Presented)	The computational method of claim 1, wherein the figure of merits are peak cladding temperature (PCT), maximum local oxidation (MLO) and core-wide oxidation (CWO) for a loss of coolant accident (LOCA) analysis.

3.	(Previously Presented)	The computational method of claim 1, wherein the tolerance limits for a specified figure of merit is optimized by having the specified figure of merit appear more often and later relative to other figures of merit in the sequential embedding sequence.

4.	(Canceled)



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
1)    Frepoli (US2012/0185222A1) teaches LOCA evaluation model with figure of merits (PCT and LMO), random sampling and equation of confident level beta.
2)    Frepoli2008 (NPL: An overview of Westinghouse realistic large break LOCA evaluation model, 2008) teaches figure of merits of PCT, LMO and CWO.
3)    Guba (NPL: Statistical aspects of best estimate method, 2003) teaches the background of the claimed invention.
4)    Dai (NPL: Sequence2Vec: a novel embedding approachfor modeling transcription factor bindingaffinity landscape, 2017) teaches a sequence embedding approach that represents DNA binding sequences as a hidden Markov model which captures both position specific information and long-range dependency in the sequence.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: 
“wherein asymmetry of the multiple figures of merit is controlled by the frequency and positioning of each figure of merit in the iterative sequence steps”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claim. 
 

Conclusion
Claims 1-3 and 5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUEN-MEEI GAN/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129